Case: 11-60241     Document: 00511770108         Page: 1     Date Filed: 02/28/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 28, 2012
                                     No. 11-60241
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

KARLA BIVIANA MATIAS MIRANDA,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 318 147


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Karla Biviana Matias Miranda, a native and citizen of Guatemala who is
of Mayan Indian ancestry, petitions this court for review of the Board of
Immigration Appeals’ (BIA) order vacating the Immigration Judge’s (IJ) grant
of withholding of removal. She does not challenge the BIA’s dismissal of her
appeal of the IJ’s denial of her applications for asylum and protection under the
Convention Against Torture (CAT). She has therefore abandoned any challenge
to that portion of the BIA’s order. See Soadjede v. Ashcroft, 324 F.3d 830, 833

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60241    Document: 00511770108      Page: 2    Date Filed: 02/28/2012

                                  No. 11-60241

(5th Cir. 2003) (per curiam). Miranda argues that the IJ properly concluded that
she would more likely than not be persecuted if returned to Guatemala. She
does not claim past persecution. See Zhu v. Gonzales, 493 F.3d 588, 596 (5th Cir.
2007). She challenges the BIA’s conclusion that she failed to establish the
objective prong of fear of future persecution. The BIA, she argues, improperly
substituted its factual conclusions for those of the IJ.
      This court has the authority to review only the decision of the BIA except
to the extent the IJ’s ruling affected the BIA’s decision. See Zhu, 493 F.3d at
593. Factual findings of the BIA are reviewed for substantial evidence, and
questions of law are reviewed de novo. Id. at 594. This court may reverse a
decision on a factual finding only when the evidence compels it. Id. at 593; 8
U.S.C. § 1252(b)(4)(B).
      Miranda’s argument that the BIA improperly conducted a de novo review
of the IJ’s factual findings and substituted its opinion for the IJ’s is unexhausted
because she did not raise it in a motion to reconsider before the BIA. See Omari
v. Holder, 562 F.3d 314, 319-20 (5th Cir. 2009). This court therefore lacks
jurisdiction to consider the argument, and that portion of her petition for review
is dismissed without prejudice. See id. at 321.
      Miranda’s testimony and the reports on Guatemala introduced before the
IJ do not compel the conclusion that she more likely than not would be singled
out for persecution on account of her ethnicity or that a pattern or practice of
persecution against Mayans exists in Guatemala. See 8 C.F.R. § 1208.16(b)(2);
Zhao v. Gonzales, 404 F.3d 295, 307 (5th Cir. 2005).
      The petition for review is DISMISSED WITHOUT PREJUDICE IN PART
and DENIED IN PART.




                                         2